UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 (Amendment No. 1) []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20354 Lighting Science Group Corporation (Exact name of small business issuer as specified in its charter) Delaware 23-2596710 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 2100 McKinney Ave., Suite 1555, Dallas, Texas 75201 (Address of principal executive offices) 214-382-3630 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.XYESNO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESXNO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YESXNO APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s class of common equity, as of the latest practical date:As of August 8, 2007, there were 110,129,661 shares of Common Stock issued and outstanding and 1,253,153 shares of 6% Convertible Preferred Stock issued and outstanding. Transitional Small Business Disclosure Format (Check one):YESXNO LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES FORM 10-QSB For the Quarter Ended June 30, 2007 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheet as of June 30, 2007 Consolidated Statements of Operationsfor the three months ended June 30, 2007 and June 30, 2006 Consolidated Statements of Operations for the six months ended June 30, 2007 and June 30, 2006 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and June 30, 2006 Notes to Consolidated Financial Statements Item 2.Management’s Discussion and Analysis Item 3.Controls and Procedures Part II.OTHER INFORMATION Item 1.Legal Proceedings Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5Other Information Item 6.Exhibits and Reports on Form 8-K Signatures Part I. FINANCIAL INFORMATION Item 1. Financial Statements LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AS OF June 30, 2007 Consolidated Balance Sheet F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Notes to the Consolidated Financial Statements F-5 LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 85,960 Accounts receivable, net of allowance for doubtful accounts (2007 - $1,233) 52,656 Inventory, net of allowances (Note 5) 1,840,717 Prepaid expenses and other current assets 245,903 Total current assets 2,225,236 PROPERTY AND EQUIPMENT, net (Note 6) 547,289 OTHER ASSETS Reorganized value in excess of amounts allocable to identifiable assets (Note 3) 2,793,224 Intellectual property, net (Notes 2 and 6) 1,021,660 Goodwill (Note 2) 154,097 Total other assets 3,968,981 TOTAL ASSETS $ 6,741,506 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 609,422 Accrued expenses 56,275 Deferred revenue 165,780 Accrued dividend on 6% Convertible Preferred Stock 29,257 Line of Credit (Note 7) 1,953,173 Note payable - related party - current portion (Note 9) 75,000 Total current liabilities 2,888,907 OTHER LIABILITIES Note payable - related party - long-term portion (Note 9) 25,000 Liability under derivative contracts (Note 10) 3,174,282 Total other liabilities 3,199,282 TOTAL LIABILITIES 6,088,189 COMMITMENTS AND CONTINGENCIES (Note 12) 6% CONVERTIBLE PREFERRED STOCK, $.001 par value, 2,656,250 shares authorized, 1,253,153 shares issued and outstanding, liquidation value of $4,010,090 (Note 10) 1,715,298 STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, $.001 par value, 495,000,000 shares authorized, 89,309,214 shares issued and outstanding 89,309 Additional paid-in-capital 23,525,887 Accumulated deficit (Note 10) (24,677,177 ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) (1,061,981 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 6,741,506 The accompanying notes are an integral part of the consolidated financial statements. LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Revenue $ 254,909 $ 28,044 $ 393,629 $ 136,994 Cost of goods sold (223,555 ) (18,985 ) (326,219 ) (110,704 ) Gross margin 31,354 9,059 67,410 26,290 Operating expenses: Selling, general and administrative 645,484 459,210 1,076,850 1,083,631 Compensation and related expenses 471,933 568,018 996,408 1,504,498 Professional fees 426,622 163,326 684,909 326,103 Directors fees 49,727 62,500 109,171 125,000 Depreciation and amortization 100,703 125,578 226,502 250,084 Total operating expenses 1,694,469 1,378,632 3,093,840 3,289,316 Operating loss (1,663,115 ) (1,369,573 ) (3,026,430 ) (3,263,026 ) Other income (expense) Interest income 1,541 2,851 2,516 14,081 Interest expense (428,973 ) (1,559 ) (826,494 ) (2,910 ) Other, net (Note 10) (2,520,733 ) 348,345 461,414 2,839,759 Total other income (expense) (2,948,165 ) 349,637 (362,564 ) 2,850,930 Net loss (4,611,280 ) (1,019,936 ) (3,388,994 ) (412,096 ) Dividend on 6% Convertible Preferred Stock and accretion of preferred stock redemption value (Note 10) (696,158 ) 341,590 (273,470 ) 785,322 Net loss attributable to common stock $ (3,915,122 ) $ (1,361,526 ) $ (3,115,524 ) $ (1,197,418 ) Basic net loss per weighted average common share $ (0.05 ) $ (0.02 ) $ (0.04 ) $ (0.02 ) Weighted average number of common shares outstanding 79,889,519 56,008,218 74,120,449 55,650,833 The accompanying notes are an integral part of the consolidated financial statements. LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 OPERATING ACTIVITIES Net loss (3,115,524) $(1,197,418) Adjustments to reconcile net loss to net cash used by operating activities: Expenses paid by issuance of common stock 319,155 139,801 Expenses paid by issuance of common share warrants 68,282 283,516 Non-cash stock option compensation expense 152,960 561,800 Accretion of 6% convertible preferred stock redemption value (457,883) 579,061 Fair value adjustment to liabilities under derivative contracts (654,008) (2,840,059) 6% Convertible Preferred Stock dividends settled by issuance of common stock 201,302 103,165 Loss on disposal of capital assets 4,095 - Depreciation and amortization 226,502 250,084 Changes in: Accounts receivable 57,561 465 Prepaid expenses 888,685 (199,400) Inventory (1,408,104) (22,828) Accounts payable 265,142 5,464 Accrued expenses and other liabilities (240,156) 19,320 Deferred revenue 165,780 - Net cash used by operating activities (3,526,211) (2,317,029) INVESTING ACTIVITIES Purchase of property and equipment (243,392) (63,332) Net cash used by investing activities (243,392) (63,332) FINANCING ACTIVITIES Notes payable - related party (43,750) - Receipt of other payments from stockholders 10,977 Proceeds from draws on Line of Credit (91,775) 484,431 Proceeds from exercise of common stock warrants 316,018 7,031 Proceeds from private placement 3,578,013 - Net cash provided by (used by) financing activities 3,769,483 491,462 Net increase (decrease) in cash (120) (1,888,899) Cash at beginning of period 86,080 1,984,477 Cash at end of period 85,960 $95,578 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Conversion of 6% Convertible Preferred Stock to Common Stock 2,271,440 $122,871 Interest paid 54,607 $2,332 6% Convertible Preferred Stock dividends paid and deducted in arriving at Net Loss - $108,227 The accompanying notes are an integral part of the consolidated financial statements. LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1:NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Lighting Science Group Corporation (the “Company”) is a Delaware corporation organized in June 1988. The Company’s wholly owned subsidiaries during the periods were Americare Management, Inc. and LSGC LLC.Prior to February 1, 2007, the Company owned 80% of the common equity of LSGC LLC and on February 1, 2007 it acquired a 100% interest in the joint venture for a nominal purchase price.Neither Americare Management, Inc. nor LSGC LLC had significant operations during the periods covered by these financial statements. All intercompany accounts and transactions have been eliminated in the accompanying consolidated financial statements. With its acquisition of certain intellectual property rights on June 1, 2004 (see Note 2), the Company entered the field of solid state lighting. The Company designs, assembles and markets products for the commercial, industrial and consumer lighting markets. The Company has formed strategic alliances with a major parking facilities operator and a financial advisory services firm to target municipalities, public utility corporations, universities, large mall owners, parking lot owners, and other organizations as customers and partners for the Company’s products. On or about August 20, 2002, the Company filed a voluntary petition seeking debtor-in-possession status for relief under Chapter 11 of the United States Bankruptcy Code. During the summer of 2003, the Company filed a Disclosure Statement and Plan of Reorganization (collectively, the “Plan”) that was confirmed by the U.S. Bankruptcy Court for the Northern District of Texas - Ft. Worth Division (the “Court”) on September 16, 2003 with an effective date of September 26, 2003. Under the terms of the Plan, a related party that owned the Series A Preferred Stock, agreed to waive its rights, including its voting and conversion rights, and the creditors of the Company received an aggregate of approximately 51% of the common stock of the restructured entity in exchange for notes, accounts payable, and other forms of debt held at the time of the filing of the petition. This feature of the Plan – the exchange of debt for greater than 50% of the equity in the restructured entity – qualified the Company to utilize the reporting guidelines of the “Fresh Start” accounting rules contained in Statement of Position (“SOP”) 90-7 - Financial Reporting by Entities in Reorganization Under the Bankruptcy Code. During the year ended December 31, 2006, the Company was no longer considered to be in the development stage. Since September 23, 2003, it has reported as a development stage company. Summary of Significant Accounting Policies Since the Chapter 11 bankruptcy filing, the Company has applied the provisions in SOP 90-7 which does not change the application of generally accepted accounting principles in the preparation of financial statements. However, it does require that the financial statements for periods including and subsequent to filing the Chapter 11 petition distinguish between transactions and events that are directly associated with the reorganization from the ongoing operations of the business. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from these estimates. Cash and cash equivalents All highly liquid investments with original maturities of three months or less at date of purchase are carried at cost, which approximates fair value, and are considered to be cash equivalents. The Company maintains balances in cash accounts which could exceed federally insured limits of $100,000 or in cash accounts that are not eligible for federal deposit insurance. The Company has not experienced any losses from maintaining balances in such cash accounts. Management believes that the Company does not have significant credit risk related to its cash accounts. Inventories Inventories, which consist of raw materials and components, work-in-process and finished lighting products, are stated at the lower of cost or market with cost being determined on a first-in, first-out basis. Deposits paid to contract manufacturers and raw material and components suppliers related to future purchases are also classified in inventory in the consolidated balance sheet. Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets consist primarily of debt guarantee fees paid to the guarantors of the line of credit obtained by the Company (see Note 7), rent and prepaid insurance. The guarantee fees are being amortized over the one-year term of the line of credit and recorded as interest expense in the consolidated statements of operations. Other prepaid expenses are amortized over the period during which the service is provided or the length of the specific contract. Property and equipment Property and equipment are carried at depreciated cost. Depreciation is provided using the straight-line method over the estimated economic lives of the assets, which range from two to five years. Depreciation expense was $26,543 and $21,944 for the three-month periods ended June 30, 2007 and 2006 and $48,739 and $42,817 for the six-month periods ended June 30, 2007 and 2006, respectively. Other assets Other assets consist of intangible assets and an intangible asset arising upon the Company’s emergence from bankruptcy. Intangible assets The acquisition of the stock of Lighting Science, Inc. on June 1, 2004 necessitated an allocation of the purchase price among the assets of the acquired company. An independent valuation firm was engaged by the Company to perform this allocation (Note 2). At the date of acquisition, Lighting Science, Inc. had recorded no tangible assets. Intellectual property, which includes, but is not limited to, provisional patents, copyrights, intellectual assets and proprietary know-how, was recorded effective June 1, 2004 as a part of the allocation of the purchase price of Lighting Science, Inc. The intellectual property is being amortized over twenty years beginning June 1, 2004. Amortization expense related to the acquired intellectual property was $15,050 for each of the three-month periods ended June 30, 2007 and 2006 and was $30,100 for each of the six-month periods ended June 30, 2007 and 2006. The proprietary rights agreement between the Company and Fredric Maxik (the Company’s chief technology officer and the developer of the technology acquired by the Company), ensures that all intellectual property related to LED lighting created and/or developed by Maxik during his employment and for some period thereafter shall be assigned to the Company as well as precluding Maxik from competing with or providing services for entities in competition with the Company or that have technology similar to the Company for a period of time following his employment termination with the Company. This Agreement was recorded effective June 1, 2004, as part of the purchase price of Lighting Science, Inc. This asset is being amortized over three years, which is the period covered by the agreement. Amortization expense related to the proprietary rights agreement was $59,055 and $88,583 during the three-month periods ended June 30, 2007 and 2006 and was $147,639 and $177,167 for the six-month periods ended June 30, 2007 and 2006.At June 30, 2007, the intangible asset related to the proprietary rights agreement was fully amortized. All other purchased intangible assets are amortized over a period between three and five years.The Company began amortizing these intangible assets during the three-month period ended June 30, 2007 and the total amortization expense during the three-month period ended June 30, 2007 was not significant. Reorganization Value As a result of the terms of the Plan, $2,793,224 is reflected as reorganization value in excess of amounts allocable to identifiable assets on the consolidated balance sheet. The circumstances giving rise to this presentation were created by a provision in the Plan that preserved the secured claim of a related party that agreed to the reaffirmation of its debt. As a result of this reaffirmation, which is part of the confirmation of the Plan, an offsetting entry to the reorganization value was recorded. In accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 142 - Goodwill and Other Intangible Assets, the reorganization value is treated the same as goodwill and is not amortized. Impairment The Company evaluates the carrying value of its long-lived assets and identifiable intangibles when events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. The review includes an assessment of industry factors, contract retentions, cash flow projections and other factors the Company believes are relevant. Based upon its internal review as of September 30, 2006, the Company has determined that no impairment to the Company’s intangible assets has occurred. Financial Instruments The Company has issued certain preferred stock and warrants, the terms of which qualify these financial instruments under SFAS 133 - Accounting for Derivative Instruments and Hedging Activities, as derivatives.Such derivatives have not been designated as hedging instruments.Accordingly, all derivatives are recorded at fair value on the consolidated balance sheet and changes in the fair value of such derivatives are recorded in operations each period and are reported in Other Income (Expense). The Company issued warrants for the purchase of common stock as compensation for providing bridge loans to the Company in 2005. In December 2006, the Company offered to adjust the terms of the warrants as described in Note 9. Accordingly, the Company has recorded these warrants at their fair value on the consolidated balance sheet and changes in the fair value of such warrants are recorded in operations each period and are reported in Other Income (Expense), in accordance with SFAS 123 (R). Revenue Product sales are recorded when the products are shipped and title passes to customers. Where sales of product are subject to certain customer acceptance terms, revenue from the sale is recognized once these terms have been met. Amounts received as deposits against future deliveries of products are recorded as deferred revenue on the consolidated balance sheet until such product is delivered and title passes to the customer. As of the date of this report, the Company has no reason to believe that an allowance for material product returns is necessary. Revenue is not recognized on the shipment of products to customers under shared savings programs.Under shared savings programs, the Company recognizes revenue over the useful life of the lights based on the agreed sharing of electricity savings. Lights shipped to customers under shared savings agreements are classified as property and equipment on the Company’s consolidated balance sheet and are depreciated over the estimated useful life of the lights. Research and Development The Company expenses all research and development costs, including amounts for design prototypes and modifications made to existing prototypes, as incurred, except for prototypes that have alternative future uses.All costs incurred for building of production tooling and molds are capitalized and amortized over the estimated useful life of the tooling set or molds. The Company has recorded research and development costs of $272,030 and $314,306 for the three-month periods ended June 30, 2007 and 2006, and $422,009 and $729,711 in the six-month periods ended June 30 2007 and 2006,respectively, in selling, general and administrative expenses in the consolidated statements of operations. Stock Based Compensation On July 6, 2005, the Board of Directors of the Company adopted the Lighting Science Group Corporation 2005 Equity Based Incentive Compensation Plan (the "2005 Plan") and a proposal to implement this plan was approved at the annual shareholders’ meeting in August 2005.Further amendments to the 2005 Plan were approved at the annual shareholders meeting in December 2006.Effective with adoption of the plan, the Company adopted the fair value method of accounting for employee stock compensation cost pursuant to SFAS No. 123 (R) - Share-Based Payment.Accordingly, compensation cost is based on the fair value of options or other equity instruments measured at the date of grant and compensation cost is charged to operations over the expected service period. Income taxes The Company employs the asset and liability method in accounting for income taxes pursuant to SFAS No. 109 - Accounting for Income Taxes. Under this method, deferred tax assets and liabilities are determined based on temporary differences between the financial reporting and tax bases of assets and liabilities and net operating loss carryforwards, and are measured using enacted tax rates and laws that are expected to be in effect when the differences are reversed. Earnings per share Basic earnings per share are computed based upon the weighted average number of common shares outstanding during the periods. Diluted earnings per share are based upon the weighted average number of common shares outstanding during the periods plus the number of incremental shares of common stock contingently issuable upon the conversion of the preferred stock and the exercise of warrants and stock options.No effect has been given to the assumed exercise of warrants or stock options because the effect would be anti-dilutive.See Notes 10 and 11. Comparative Consolidated Financial Statements Certain amounts in the comparative consolidated financial statements have been reclassified from financial statements previously presented to conform to the presentation of the 2007 consolidated financial statements. In management’s opinion, the accompanying consolidated interim financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial position, results of operations and cash flows of the Company for the interim periods. NOTE 2:ACQUISITION OF LIGHTING SCIENCE, INC. On June 1, 2004, the Company acquired 100% of the outstanding common stock of Lighting Science, Inc., a Delaware corporation based in Las Vegas, Nevada, which owned certain intellectual property related to the design and development of an ODL light bulb. The Company acquired all of the issued and outstanding capital stock of Lighting Science, Inc. from Phibian S Trust, Edward I. Lanier, and John Collingwood in exchange for 4,796,276 shares of the Company’s common stock and the Company’s obligation to issue up to an additional 4,499,965 shares of the Company’s common stock upon the satisfaction of certain conditions under the stock purchase agreement. Those conditions were satisfied during the third quarter of 2004, and the additional shares of common stock were issued on or about September 3, 2004. The Company accounted for the acquisition as a purchase using the accounting standards established by SFAS No. 141 - Business Combinations, and No. 142 - Goodwill and Other Intangible Assets. The estimated fair values, as determined by an independent valuation firm, of assets acquired and liabilities assumed at June 1, 2004 are set out in the schedule below: Cash $ 10,000 Intellectual property 1,204,000 Proprietary rights agreement 1,063,000 Goodwill 154,097 Total assets acquired $ 2,431,097 Note payable assumed (200,000 ) Net assets acquired $ 2,231,097 NOTE 3:FRESH-START ACCOUNTING The Court confirmed the Company’s Plan (Note 1) on September 16, 2003, and the Plan became effective as of September 26, 2003. It was determined that the Company’s reorganization value, computed immediately before the effective date, was $2,793,502, which consisted of the following: Cash $ 278 Reorganized value in excess of amounts allocable to identifiable assets 2,793,224 Deferred tax assets comprised of $57,000,000 of net operating loss carry-forwards 19,400,000 Valuation allowance against above deferred tax assets (19,400,000 ) Reorganization value $ 2,793,502 The Company adopted fresh-start reporting because holders of existing voting shares immediately before filing and confirmation of the Plan retained less than 50% of the voting shares of the emerging entity, and its reorganization value was less than its post-petition liabilities and allowed claims. NOTE 4:FAIR VALUE OF FINANCIAL INSTRUMENTS SFAS No. 107 - Disclosures About Fair Value of Financial Instruments, requires that the Company disclose estimated fair values of financial instruments. Cash and cash equivalents, accounts receivable, notes and accounts payable, amounts due under the line of credit, accrued expenses and other current liabilities are carried at book value amounts which approximate fair value due to the short-term maturity of these instruments.As discussed in Note 10, the embedded conversion feature associated with the 6% Convertible Preferred Stock and the warrants issued to the 6% Convertible Preferred Stock purchasers have been determined to be derivative instruments and are recorded at market.As discussed in Note 9, the Company has applied variable accounting to the warrants issued to certain directors and officers.These warrants have been recorded at fair value. NOTE 5: INVENTORY At June 30, 2007, inventory is comprised of the following: June 30, 2007 Deposits paid to contract manufacturers $ 334,125 Raw materials and components 1,379,862 Finished goods 126,730 $ 1,840,717 At June 30, 2007 the Company provided an allowance for the decline in market value of certain raw materials and components of approximately $71,000, which is netted against the balance of raw materials and components in the table above. NOTE 6:PROPERTY, EQUIPMENT AND OTHER ASSETS Property and equipment consists of the following: June 30, 2007 Leasehold improvements $ 9,955 Office furniture, fixtures and telephone equipment 97,072 Computer equipment 139,398 Test equipment 96,489 Production equipment 159,324 Tooling and molds 243,577 Total property and equipment 745,815 Accumulated depreciation (198,526 ) $ 547,289 At June 30, 2007, the Company had no shared savings program agreements under which lights or fixtures have been recorded as property and equipment on the consolidated balance sheet. Intellectual property consists of the following: June 30, 2007 Intellectual property $ 1,207,300 Accumulated amortization (185,640 ) $ 1,021,660 The estimated amortization expense for the next five years ended December 31 for the intangible assets listed above is as follows: Year ended Intellectual Property 2007 $ 60,750 2008 61,300 2009 61,300 2010 60,750 2010 60,200 NOTE 7: LINE OF CREDIT AND GUARANTEES On June 29, 2006, the Company entered into agreements with one of its banks to obtain a $2,000,000 line of credit.Between December 29, 2006 and March 7, 2007, the Company increased the total amount of the line of credit to $2,500,000.Amounts due under the line of credit are guaranteed by a group of directors and shareholders of the Company (the “Guarantors”).The amount of the line of credit available for use by the Company at any point in time will be equal to the aggregate value of guarantees that have been negotiated between the bank and the guaranteeing directors and shareholders at that time. At June 30, 2007, the Guarantors had provided guarantees for the entire $2,500,000 of the line of credit.At June 30, 2007, $1,953,173 of the line of credit had drawn by the Company. The line of credit has a term of one year and provides for monthly payments of interest only at prime plus 1%. The Company also entered into a Security and Pledge Agreement with the bank on June 29, 2006 which gives the bank a general security interest in all of the Company’s personal property assets. The Company is currently negotiating a renewal of the line of credit. As consideration for providing guarantees and enabling the Company to obtain the line of credit, the Company issued common stock and warrants for the purchase of common stock of the Company to the Guarantors.The Company issued 3,125,000 shares of common stock and 2,175,000 warrants for the purchase of shares of common stock to the Guarantors. The warrants have an exercise price of $0.30 per common share and have a five year term. The expiration date of the warrants is shown in Note 11. The fair value of the warrants issued to the Guarantors was $298,014.The value of the common stock issued to the Guarantors is $937,500.At March 31, 2007, the Company recorded $68,282, being the fair value of an additional 350,000 warrants to be issued to Guarantors that had provided additional guarantees for the increase in the line of credit and equipment deposits.The fair value of the common stock and the warrants issued to the Guarantors has been recorded as a prepaid expense and will be amortized over the term of the line of credit. During the three-month periods ended June 30, 2007 and 2006, $415,599 and $0 was recognized as an expense in the consolidated statements of operations, respectively.During the six-month periods ended June 30, 2007 and 2006, $762,916 and $0 was recognized in the consolidated statements of operations, respectively. NOTE 8:INCOME TAXES The Company accounts for corporate income taxes in accordance with SFAS No. 109 - Accounting for Income Taxes.Under SFAS No. 109, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.In addition, future tax benefits, such as those from net operating loss carry forwards, are recognized to the extent that realization of such benefits is more likely than not.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized as set forth below in the period that includes the enactment date. Other than the deferred tax asset relating to the Company’s net operating losses, which totaled approximately $25,900,000 at June 30, 2007, and which has been fully offset by a valuation allowance, the Company does not have any other significant deferred tax assets or liabilities. The Company has recorded a change in the valuation allowance of $600,000 and $423,000 for the three-month periods ended June 30, 2007 and 2006 and $900,000 and $912,000 for the six-month periods ended June 30, 2007 and 2006, respectively.The net operating loss carryforwards are available to offset future taxable income of the Company. These net operating losses expire from 2008 through 2020. The cumulative change in the fair value under derivative contracts of approximately $(3,727,963) (Note 10) has been treated as a permanent difference to calculate the total net operating losses available for carryforward to offset future periods’ taxable income. Benefits realized in future periods from the application of net operating losses incurred prior to September 26, 2003 of $19,400,000 will first reduce reorganization value in excess of amounts allocable to identifiable assets until exhausted and, thereafter, will be credited to additional paid in capital. Any benefits realized in future periods from net operating loss carryforwards generated after September 26, 2003 ($6,500,000 at June 30, 2007) will be recorded as a tax benefit in the consolidated statement of operations. NOTE 9:NOTES PAYABLE – RELATED PARTIES Note to Phibian S Trust Upon the acquisition of Lighting Science, Inc. the Company owed a balance of $200,000 to Phibian S Trust of which the remaining balance of $100,000 is recorded as follows: June 30, 2007 Notes payable – related party – current portion $ 75,000 Notes payable – related party – long-term portion 25,000 $ 100,000 The Phibian S Trust is a trust for the benefit of the children of Fredric Maxik, the chief technology officer of the Company.Currently, Mr. Maxik exercises no control over the trust, and has informed us that he disclaims all beneficial ownership in the trust. The note was issued by Lighting Science, Inc. to the trust in exchange for the assignment of certain provisional patents and intellectual property that formed the basis for the acquisition of Lighting Science, Inc. by the Company. The Company is obligated to pay the principal by making 24 equal monthly installments of $6,250 beginning November 30, 2006. The note bears interest at 10% and interest payments will be made on the note semi-annually, on June 15 and December 15. Loans from Directors and Officers During the first and second quarters of 2005, members of the board of directors and certain officers of the Company (the “Lender” or “Lenders”) agreed to loan the Company an aggregate of $476,000 on a short-term basis, of which $220,000 was received as of March 31, 2005 and the remaining $256,000 was received in the quarter ended June 30, 2005. Under the terms of the notes issued by the Company to each Lender, the Company: (i) paid interest to each Lender at a rate of 9.50% per annum; (ii) paid a 10% commitment fee to each Lender and (iii) issued warrants to the Lenders for a total of 476,000 shares of common stock to be purchased at an exercise price of $1.50 per share. The principal and interest on the notes were due on May 30, 2005. A total of $300,086 of such loans, including accrued interest and commitment fees of $24,086, were converted to 6% Convertible Preferred Stock in the private placement of preferred stock (Note 10) and the remaining $200,000 of such loans and accrued interest and commitment fees thereon were repaid from proceeds of the May 2005 private placement. In December 2006, the Company offered to adjust the price of the warrants issued to the Lenders to $0.30 per share if the Lenders agreed to exercise the warrants currently. If the warrants were not exercised currently, the exercise price would remain $1.50 per share.At June 30, 2007, 316,000 warrants had been exercised.In accordance with SFAS 123 (R), the Company recorded the then fair value of the unexercised warrants on the consolidated balance sheet with the change in such fair value being recorded in Other Income (Expense) in the Consolidated Statements of Operations. NOTE 10:PREFERRED STOCK Private Placement with Institutional and Accredited Investors On May 12, 2005, the Company closed on a private placement with a group of institutional and accredited investors, including certain officers and directors of the Company, for the sale of 2,260,966 shares of the Company’s 6% Convertible Preferred Stock (the “6% Convertible Preferred Stock”) along with warrants to purchase additional shares of the Company’s common stock. The 6% Convertible Preferred Stock was priced at $3.20 per share, and the Company received proceeds of $7,235,086 of which $276,000 represented conversion of officer and board member loans and $24,086 represented accrued interest and commitment fees thereon.Initially, each share of 6% Convertible Preferred Stock is convertible at any time at the election of the holder at $0.80 per share into four shares of common stock, subject to full ratchet anti-dilution adjustments. During the three-month period ended June 30, 2007, 812,500 shares of 6% Convertible Preferred Stock were converted by the holders to common stock of the Company.At June 30, 2007,1,253,153 shares of 6% Convertible Preferred Stock remained outstanding. The 6% Convertible Preferred Stock ranks ahead of the common stock of the Company upon liquidation of the Company. The 6% Convertible Preferred Stock also ranks ahead of the common stock with respect to the payment of dividends. The dividend rate on the 6% Convertible Preferred Stock is $0.192 per share per annum (6% effective yield) and such dividends are fully cumulative, accruing, without interest, from the date of original issuance of the 6% Convertible Preferred Stock through the date of redemption or conversion thereof. The Company must redeem any outstanding 6% Convertible Preferred Stock on May 10, 2010. Initially, the warrants were exercisable at the election of the holder into a total of 6,782,889 shares of common stock at an initial exercise price of $0.96 per share (also subject to adjustment pursuant to anti-dilution provisions) on either a cash or cashless exercise basis. The warrants expire five years from the date of issuance. On June 6, 2006, the Company agreed to amend the terms of the then outstanding 6% Convertible Preferred Stock and the warrants issued to purchasers of the 6% Convertible Preferred Stock . The Company agreed to adjust the conversion price of the 6% Convertible Preferred Stock then outstanding to $0.50 per common share compared to the original conversion price of $0.80 per common share.This adjustment resulted in an increase in the total number of shares of common stock that may be required to be issued by the Company in the future to holders of the 6% Convertible Preferred Stockfrom 8,262,612 shares to 13,220,180 shares.The Company also agreed that, at December 31, 2006, it would further adjust the conversion price of the then outstanding 6% Convertible Preferred Stock to $0.30 per common share from the current exercise price of $0.50 if the then current market price of the Company’s common stock (as defined in the agreement) was less than $0.50 per common share. As the current market price did not exceed $0.50 per share at December 31, 2006, the conversion price of the outstanding 6% Convertible Preferred Stock was further adjusted to $0.30 per common share at December 31, 2006, the total number of shares of common stock that may be required to be issued by the Company also increased from 13,220,180 common shares to 22,033,627.The Company has filed a registration statement with the Securities and Exchange Commission covering the 22,033,627 shares that may be required to be issued.The registration statement was declared effective on July 14, 2006. On June 6, 2006, the Company also agreed to amend the terms of the warrants issued to the purchasers of the 6% Convertible Preferred Stock. The Company agreed to immediately adjust the exercise price of the 6,782,889 outstanding warrants from $0.96 per common share to $0.30 per common share.The adjustment of the terms of these warrants does not change the total number of common shares that the Company may be required to issue in the future to holders of the warrants. Subsequent to the adjustment of the exercise price of the warrants, a holder of warrants exercised its warrants to purchase 23,438 common shares. Pursuant to SFAS 133 and EITF No. 00-19, the embedded conversion feature associated with the 6% Convertible Preferred Stock and the warrants issued to the 6% Convertible Preferred Stock purchasers have been determined to be derivative instruments.Accordingly, the fair value of these derivative instruments has been recorded as a liability on the consolidated balance sheet with the corresponding amount recorded as a discount to the 6% Convertible Preferred Stock.Such discount is being accreted from the date of issuance to the redemption date of the 6% Convertible Preferred Stock and totaled $(783,860) and $240,557 for the three-month periods ended June 30, 2007 and 2006 and $(457,883) and $579,061 for the six-month periods ended June 30, 2007 and 2006, respectively. The following table presents the change in the fair value of the derivatives for the three- and six-month periods ended June 30, 2007 and 2006: Three-Month Period Ended June 30, 2007 Three-Month Period Ended June 30, 2006 Six-Month Period Ended June 30, 2007 Six-Month Period Ended June 30, 2006 Fair value of liability for derivative contracts, beginning of period $ 3,208,694 $ 808,497 $ 6,290,191 $ 3,327,437 Adjustment to fair value of currentderivative contacts during the period, recorded in Other Income (Expense) during the period 2,237,028 (348,645 ) (799,213 ) (2,840,059 ) Add fair value of new derivative contracts accounted for using variable accounting during the period 145,205 - 145,205 - Less allocation of fair value of derivative liability to additional paid-in capital on conversion or exercise of derivative instruments (2,416,645 ) (95,345 ) (2,461,901 ) (122,871 ) Fair value of liability for derivative contracts, end of period $ 3,174,282 $ 364,507 $ 3,174,282 $ 364,507 The Company computes fair value of these derivatives using the Black-Scholes valuation model. The Black-Scholes model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions, including the expected stock price volatility. The Company’s derivative instruments have characteristics significantly different from traded options, and the input assumptions used in the model can materially affect the fair value estimate. The assumptions used in this model to estimate fair value of each derivative instrument and the resulting value of the derivative liability as of December 31, 2006 are as follows: Warrants Embedded conversion feature associated with the 6% Convertible Preferred Stock Exercise/Conversion Price $0.30 $0.30 Fair Value of the Company’s Common Stock $0.39 $0.39 Expected life in years 2.9 2.9 Expected volatility 75% 75% Expected dividend yield 0.0% 0.0% Risk free rate 5.31% 5.31% Calculated fair value per share $0.23 $0.23 The 6% Convertible Preferred Stock is Mandatorily Redeemable Preferred Stock as defined by SFAS 150 - Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity, and would also qualify as “Preferred Stocks Subject to Mandatory Redemption Requirements or Whose Redemption is Outside the Control of the Issuer” as defined by Accounting Series Release (“ASR”) No. 268 - Redeemable Preferred Stocks.The conversion feature associated with the 6% Convertible Preferred Stock is not a nonsubstantive or minimal feature and therefore the provisions of ASR No. 268 have been applied in classifying the 6% Convertible Preferred Stock separate from Stockholders’ Equity (Deficit). The Company issued warrants to purchase a total of 639,844 shares of the Company’s common stock at an initial exercise price of $1.50 per share (also subject to adjustment pursuant to anti-dilution provisions) to the firms which acted as the placement agent and as financial advisor for this transaction. The warrants expire five years from the date of issuance.The fair value of these warrants totaled $290,000 and such amount was charged to other income/ (expense) and credited to Additional Paid-In Capital during the three months ended June 30, 2005. In December 2006, 63,984 warrants were exercised by the holder after the Company offered to adjust the exercise price of the warrants to $0.30 per share. In June 2007, 575,860 warrants were exercised by the holder after the Company offered to adjust the exercise price of the warrants to $0.35 per share.None of the warrants issued to the placement agent and financial advisor were outstanding at June 30, 2007. NOTE 11:STOCKHOLDERS’ EQUITY March 2007 Private Placement On March 9, 2007, the Company completed a private placement with a group of accredited investors for net proceeds of $3.6 million.The Company issued 13.3 million shares of common stock at a price of $0.30 per share.The Company also issued 10.0 million A Warrants for the purchase of common stock to the investor group. The warrants have an exercise price of $0.35 per share and have a term of five years.The Company also issued 13.3 million B Warrants for the purchase of additional shares of common stock.Each B Warrant is comprised of one share of common stock and 0.75 warrants for the purchase of common stock.The exercise price of each B Warrant is $0.30 per unit.These B Warrants can be exercised by the holder at any time up to the 90th trading day after the effective date of a registration statement that was filed by the Company to register the common stock issued to the investors on March 9, 2007.The Registration statement was declared effective by the SEC on June 28, 2007.Therefore, all B Warrants must be exercised by the holder on or before November 5, 2007.Any B Warrants not exercised by November 5, 2007 will expire. During the three-month period ended June 30, 2007, the holder of 166,arrants exercised such warrants.At June 30, 2007, 13.2 million B Warrants and 10.0 million A Warrants were outstanding. Equity Based Compensation Plan Effective September 1, 2005, the Company implemented the Lighting Science Group Corporation 2005 Equity Based Incentive Compensation Plan.Awards granted under the 2005 Plan may include incentive stock options, which are qualified under Section 422 of the Internal Revenue Code (the "Code"), stock options other than incentive stock options, which are not qualified under Section 422 of the Code, stock appreciation rights, restricted stock, phantom stock, bonus stock and awards in lieu of obligations, dividend equivalents and other stock-based awards.Awards may be granted to employees, members of the Board of Directors, and consultants. The 2005 Plan is administered by the Compensation Committee of the Board of Directors. Vesting periods and terms for awards are determined by the plan administrator. The exercise price of each stock option or stock appreciation right is equal to or greater than the market price of the Company's stock on the date of grant and no stock option or stock appreciation right granted shall have a term in excess of ten years. The Company issued 4,555,000 and 730,000 Incentive Stock Options (“ISO’s”) to employees and directors during the years ended December 31, 2006 and 2005, respectively, and 50,000 Non-Qualified Stock Options to a consultant under the 2005 Plan during the year ended December 31, 2005.The Company issued 570,000 ISO’s to employees in the first quarter of 2007. A portion of such options vest on the date of issuance, with the balance vesting over a period of two to three years. The fair value of the options is determined by using a Black-Scholes pricing model that includes the following variables: 1) exercise price of the instrument, 2) fair market value of the underlying stock on date of grant, 3) expected life, 4) estimated volatility, 5) expected dividend yield and 6) the risk-free interest rate. The Company utilized the following assumptions in estimating the fair value of the options granted during 2007, 2006 and 2005: Exercise price $0.87 - $0.30 Fair market value of the underlying stock on date of grant $0.87 - $0.30 Option term 3.0 years – 5.0 years Estimated volatility 75% Expected dividend yield 0.0% Risk free rate 5.25% - 3.75% Calculatedfair value per share $0.41 - $0.15 As noted previously, the Black-Scholes model was not developed for use in valuing employee stock options, but was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. Because changes in the subjective assumptions can materially affect the fair value estimate, and because employee stock options have characteristics significantly different from those of traded options, the use of the Black-Scholes option pricing model may not provide a reliable estimate of the fair value of employee stock options.For purposes of this calculation, the Company has utilized the simplified method specified in Staff Accounting Bulletin No. 107 for estimating the expected life in years of the options.Under this approach, the expected term is presumed to be the mid-point between the vesting date and the end of the contractual term.The Company has estimated volatility of its stock based on the historical volatility of the Company’s common stock.The Company has estimated the future volatility of its common stock based on the actual volatility of its common stock over the past year. The fair value of the options issued during the six-month periods ended June 30, 2007 and 2006 totaled $84,253 and $897,870, respectively.No options were issued during the three-month periods ended June 30, 2007 and 2006. The amount recorded in operating expense in the consolidated statements of operations based on service conditions and vesting were $53,505 and $119,235 for the three-month periods ended June 30, 2007 and 2006 and $152,960 and $561,800 for the six-month periods ended June 30, 2007 and 2006, respectively. A summary of the option awards under the Company’s 2005 Plan as of June 30, 2007 and changes during the three-month period then ended is presented below: Stock Options Shares Weighted Average Exercise Price Outstanding and exercisable, beginning of period 4,399,998 $ 0.36 Granted - - Exercised - - Forfeited (193,332 ) $ (0.33 ) Outstanding and exercisable, end of period 4,206,666 $ 0.36 Options vested at end of period 3,109,999 $ 0.35 Weighted average fair value of options granted during the three-month period ended June 30, 2007 N/A At June 30, 2007, the average remaining term for outstanding stock options is 3.6 years. A summary of the status of non-vested shares under the Company’s 2005 Plan as of June 30, 2007, and changes during the year then ended is presented below: Non-vested Stock Options Shares Weighted Average Grant Date Fair Value Non-vested at beginning of period 1,123,334 $ 0.39 Granted - - Vested - - Forfeited (26,667 ) $ (0.37 ) Non-vested at end of period 1,096,667 $ 0.39 As of June 30, 2007, there was a total of $159,406 of unrecognized compensation cost related to non-vested share-based compensation arrangements granted under the 2005 Plan. That cost is expected to be recognized over a weighted-average period of 2.5 years. The total fair value of shares vested during the three-month period ended June 30, 2007, was $0. Note that this disclosure is provided in the aggregate for all awards that vest based on service conditions. There were no grants to officers, employees or directors during the periods of awards subject to performance vesting. During the three month period ended March 31, 2006, the Company granted 500,000 common stock options to a consultant, subject to the consultant meeting certain performance measures over the two year term of its contract. If the performance criteria under the option grant are not met, no options will be issued to the consultant. In accordance with SFAS 123(R), no compensation expense has been included related to this stock option grant as the measurement date cannot be determined and no disincentive for non-performance exists in the contract. Warrants for the Purchase of Common Stock At June 30, 2007, the Company has issued the following warrants for the purchase of common stock: Warrant Holder Reason for Issuance No. of common shares Exercise Price Expiry date Investors in March 2007 Private Placement (Note 11) March 2007 Private Placement A Warrants 10,001,198 $0.35 March 9, 2012 to June 29, 2012 Investors in March 2007 Private Placement (Note 11) March 2007 Private Placement B Warrants 23,041,547 $0.30 - $0.35 November 5, 2007 Line of Credit Guarantors (Note 7) Financing guarantees 2,525,000 $0.30 September 22, 2011 through March 31, 2012 6% Convertible Preferred stockholders(Note 10) Private Placement 6,759,451 $0.30 May 10, 2010 Giuliani Capital Advisors Advisory services 825,000 $0.60 February 14, 2010 The Equity Group Consulting services 750,000 $0.80 February 10, 2010 ICurie Marketing Agreement 500,000 $0.32 September 13, 2011 Officers and Directors (Note 9) Bridge Financing 160,000 $1.50 April 20, 2010 ABM Industries Inc. Marketing services 400,000 $0.40 March 2, 2008 Total 44,962,196 At June 30, 2007, other then the warrants issued to ICurie, all warrants are fully vested. The warrants issued to ICurie vest on the following basis: Vesting Criteria % of Warrants to vest December 31, 2006 25% December 31, 2007 25% Upon delivery by ICurie of 100,000th unit 25% Upon delivery by ICurie of 2,000,000th unit 25% In accordance with the Marketing Agreement with ICurie, the Company has received from ICurie options to purchase 1,500,000 shares of common stock of ICurie.The vesting schedule for the options received by the Company is the same as the vesting schedule for the warrants that it has issued to ICurie.The strike price of the options is $0.32 per share and the term of the options is five years. At June 30, 2007, the Company has recorded a valuation allowance against the full value of the stock options recorded in its accounts. NOTE 12:COMMITMENTS AND CONTINGENCIES Leased office space The Company occupies office space that is leased by an institutional shareholder of the Company for approximately $10,000 per month under a month to month agreement.The Company has leased space in Sunrise, Florida for its research and development and product assembly activities through March 2009 for approximately $4,000 per month. The Company also leases space in Hong Kong and storage space in Dallas, Texas on a month-to-month basis at a total rate of approximately $650 per month. From time to time, the Company may become involved in lawsuits or other legal proceedings through the ordinary course of operating its business. The Company does not believe these actions will have a material effect on its consolidated financial statements. Executive Compensation As of June 30, 2007, the Company was obligated under the terms of employment contracts for three of its executives. The terms of the contracts generally range between one and three years, and provide for annual salaries ranging between $150,000 and $250,000 per year.The annual compensation for the Company’s executives under these agreements is expected to be approximately $650,000 for 2007. Commission Agreements with Directors Pursuant to a resolution passed by the Board of Directors on February 7, 2005, the Company is obligated to pay outside directors a commission of 3% of the proceeds for any Shared Savings Program contracts which a director is responsible for closing. During the second quarter or 2005, the Company entered into a sales commission agreement with J. Michael Poss, the chief financial officer of the Company at the time and a member of the board of directors, to pay Mr. Poss a commission of 6% of the contract proceeds for any Shared Savings Program and 3% of revenue for other product sales which he is responsible for closing. Registration Rights Agreement In connection with the March 2007 Private Placement (Note 11), the Company has agreed to provide certain registration rights to the investors that participated in the Private Placement. Under the agreement, the Company agreed to register the common shares issued to the investors as well the common shares underlying the common stock warrants and the A and B Warrants issued.The registration rights clause provides for liquidated damages and for the issue of common shares under a cashless exercise formula in the event a registration statement was not declared effective by the SEC within 120 days of the March 12, 2007, closing date or if the registration statement is not maintained effective for a period of two years following the closing date.The liquidated damages total an amount equal to one percent of the purchase price of the common stock issued for each thirty (30) day period effectiveness of a registration statement is not maintained. The Company will be granted relief from these penalties in certain circumstances if the Securities and Exchange Commission does not allow the Company to register the total number of shares of common stock issued and all the common stock underlying the A Warrants and the B Warrants pursuant to a limitation to the registration under Section 415 (a) (1) of the Securities Act. In connection therewith, on April 11, 2007, the Company filed on Form SB-2, a preliminary Registration Statement under the Securities Act of 1933, related to the resale of all common stock that is issued or issuable by the Company in connection with the March 2007 Private Placement.The Registration Statement was declared effective by the SEC on June 26, 2007. Agreements with Contract Manufacturers The Company currently depends on a small number of contract manufacturers to manufacture its products.If any of these contract manufacturers were to terminate their agreements with the Company or fail to provide the required capacity and quality on a timely basis, the Company may be unable to manufacture and ship products until replacement contract manufacturing services could be obtained. Other Contingencies From time to time, the Company may become involved in lawsuits or other legal proceedings through the ordinary course of operating its business. The Company does not believe these actions will have a material effect on its consolidated financial statements. Item 2.Management’s Discussion and Analysis CAUTIONARY NOTE ON FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including, without limitation, in the consolidated financial statements and notes thereto included in this report and the discussions under the caption “Management's Discussion and Analysis” and elsewhere in this report.Any and all statements contained in this report that are not statements of historical fact may be deemed forward-looking statements.Terms such as “may,” “might,” “will,” “would,” “should,” “could,” “project,” “estimate,” “pro forma,” “predict,” “potential,” “strategy,” “anticipate,” “attempt,” “develop,” “plan,” “help,” “believe,” “continue,” “intend,” “expect,” “future,” and similar terms and terms of similar import (including the negative of any of the foregoing) may be intended to identify forward-looking statements.However, not all forward-looking statements may contain one or more of these identifying terms.Forward-looking statements in this report may include, without limitation, statements regarding (i) a projection of revenues, income (including income loss), earnings (including earnings loss) per share, capital expenditures, dividends, capital structure, or other financial items, (ii) the plans and objectives of management for future operations, including plans or objectives relating to our products or services, (iii) our future economic performance, including any such statement contained in a discussion and analysis of financial condition by management or in the results of operations included pursuant to the rules and regulations of the Securities and Exchange Commission, and (iv) the assumptions underlying or relating to any statement(s) described in the foregoing subparagraphs (i), (ii), or (iii). The forward-looking statements are not meant to predict or guarantee actual results, performance, events, or circumstances and may not be realized because they are based upon our current projections, plans, objectives, beliefs, expectations, estimates, and assumptions and are subject to a number of risks and uncertainties and other influences, many of which we have no control over.Actual results and the timing of certain events and circumstances may differ materially from those described by the forward-looking statements as a result of these risks and uncertainties.Factors that may influence or contribute to the inaccuracy of the forward-looking statements or cause actual results to differ materially from expected or desired results may include, without limitation, inability to obtain adequate financing, insufficient cash flows and resulting illiquidity, changes in interest rates, inability to identify suitable acquisition candidates, successfully consummate acquisitions, and expand our business, risks relating to acquired businesses and integrating acquired businesses, lack of diversification, sales volatility or seasonality, increased competition, changing customer preferences, results of arbitration and litigation, stock volatility and illiquidity, failure to successfully comply with government regulations, failure to implement our business plans or strategies, failure to attract or maintain key employees or customers, or ineffectiveness of our marketing programs.A description of some of the risks and uncertainties that could cause our actual results to differ materially from those described by the forward-looking statements in this report appears under the caption “Risk Factors”in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006 and elsewhere in this report.Because of the risks and uncertainties related to these factors and the forward-looking statements, readers of this report are cautioned not to place undue reliance on the forward-looking statements.We disclaim any obligation to update these forward-looking statements or to announce publicly the results of any revisions to any of the forward-looking statements contained in this report to reflect any new information or future events or circumstances or otherwise. Readers should read this report and the following discussion and analysis in conjunction with the discussion under the caption “Risk Factors” in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, the consolidated financial statements and notes thereto included in this report, and other documents filed by us from time to time with the Commission. Overview We are a producer of lighting products utilizing Optimized Digital Lighting technology, a refinement of LED technology. We have recently made the transition to an operatingcompany, focusing on sales and growth in the lighting industry marketplace. Our revenues are primarily derived from sales of lowbay fixtures, display lighting fixtures, standard form factor bulbs (including R-16, MR-16, R-20, R-25, R-30, and G-11), candles, and flashlights.Although our financial results are dependent in part on the pricing and cost of these products, they are currently primarily dependent on the level of selling, general and administrative (“SG&A”), compensation and other operating and interest expenses. Results of Operations Revenues For the three- and six-month periods ended June 30, 2007, revenues totaled $255,000 and $394,000, respectively, representing increases of$227,000 and $257,000 from the revenue levels for the comparable periods of 2006. For the three- and the six-month periods ended June 30, 2007 and 2006, our revenues consisted of sales of lighting products.Revenue increased in 2007 as the Company began filling orders under a number of distribution contracts it entered into in the fourth quarter of 2006 and early first quarter of 2007. Cost of Goods Sold For the three- and six-month periods ended June 30, 2007, cost of goods sold were $224,000 and $326,000, respectively, as compared to $19,000 and $111,000, respectively, for the comparable periods of the prior year.The increase in cost of goods sold over this period was primarily due to the increased sales volume. Selling, General and Administrative Expenses Summarized in the table below are SG&A expenses comparing the three- and six-month periods ended June 30, 2007 with the three- and six-month periods ended June 30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 SG&A expenses $ 645,000 $ 459,000 $ 1,077,000 $ 1,084,000 SG&A expenses for the three- and six-month periods ended June 30, 2007 increased by 40% and decreased by less than 1%, respectively, from the comparable periods in 2006. The increase in SG&A expenses for the three-month period ended June 30, 2007 was primarily due to sales and marketing costs related to the implementation ofcertain of the new contracts the Company had entered into earlier in 2007. Compensation and Related Expenses Summarized in the table below are compensation and related expenses comparing the three- and six-month periods ended June 30, 2007 with the three- and six-month periods ended June 30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Compensation and related expenses $ 472,000 $ 568,000 $ 996,000 $ 1,504,000 Compensation and related expenses decreased by approximately $96,000 for the three-month period ended September 30, 2006 and by approximately $508,000 for the six-month period ended June 30, 2007 compared to the respective comparable periods in 2006. The principal reason for the decrease in both periods was related to stock option expenses. Total compensation expenses related to stock options was approximately $54,000 in the three-month period ended June 30, 2007 compared to approximately $120,000 for the comparable period in 2006.For the six-month period ended June 30, 2007, total compensation expense related to stock options was approximately $153,000 compared to approximately $562,000 in the comparable period of 2006. In the first quarter of 2007,the Company granted stock options to plan participants for 570,000 shares of common stock compared to 4,555,000 shares of common stock in the same period in 2006. Professional Fees Summarized in the table below are professional fees comparing the three- and six-month periods ended June 30, 2007 with the three- and six-month periods ended June 30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Professional fees $ 427,000 $ 163,000 $ 685,000 $ 386,000 Professional fees increased by approximately $264,000 in the three-month period ended June 30, 2007 compared to the three-month period ended June 30, 2006. The principal reason for this increase was that the Company had recorded expenses during the three-month period ended June 30, 2006 related to contracts entered into with certain consultants during the fourth quarter of 2006 and the first quarter of 2007.The Company also increased expenses related to filing and maintaining its patents in the three months ended June 30, 2007. Professional fees for the six-month period ended June 30, 2007 were approximately $299,000 higher than for the comparable period in 2006, mainly due to costs being incurred in the six-month period ended June 30, 2007 related to certain consulting contracts entered into in the fourth quarter of 2006 and the first quarter of 2007 and due to an increase in costs related to filing and maintaining the Company’s patents. Directors’ Fees Summarized in the table below are directors’ fees comparing the three- and six-month periods ended June 30, 2007 with the three- and six-month periods ended June30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Directors’ fees $ 50,000 $ 63,000 $ 109,000 $ 125,000 Directors’ fees decreased to approximately $50,000 in the three-month period ended June 30, 2007 from $63,000 in the three-month period ended June 30, 2006. The decrease is related to one member of the Board of Directors resigning in March 2007.Therefore, the Company only paid directors fees to four members of its Board of Directors in the second quarter of 2007, compared to paying directors fees to five members in the second quarter of 2006. Total directors fees decreased to $109,000 in the six-month period ended June 30, 2007 from $125,000 for the six-month period ended June 30, 2006. The decrease is due primarily to the resignation of one of the Company’s director’s in March 2007. Depreciation and Amortization Expenses Summarized in the table below are depreciation and amortization expenses comparing the three- and six-month periods ended June 30, 2007 with the three- and six-month periods ended June 30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Depreciation and amortization $ 101,000 $ 126,000 $ 227,000 $ 250,000 Depreciation and amortization expense decreased in each of the three-month and six-month periods ended June 30, 2007 as compared to the similar periods in 2006, as the reduction in the amortization of intangible assets related to the proprietary rights agreement more than offset a small increase in depreciation expense related to capital assets acquired subsequent to June 2006.Through May 31, 2007, the value assigned to the proprietary rights agreement was being amortized over a three-year period.The underlying agreement that gave rise to this intangible asset expired in May 2007 and the asset was fully amortized at the expiration date. Interest Expense (Net) Summarized in the table below is interest expense, net of interest income, comparing the three- and six-month periods ended June 30, 2006 with the three- and six-month periods ended June 30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Interest expense (net) $ 427,000 $ (1,000 ) $ 824,000 $ (11,000 ) Interest expense, net of interest income, increased substantially in each of the three-month and six-month periods ended June 30, 2007 compared to the respective comparable periods in 2006.In the three-month period ended June 30, 2007, approximately $412,000 of the interest expense recorded related to the amortization of the guarantee fees that were paid to a group of directors and stockholders (the “Guarantors”) to provide guarantees of the line of credit negotiated with the Company’s lender in June 2006 and for guarantees related to certain equipment deposits placed by the Company in March 2007.The increase in interest expense relates primarily to the interest expense paid on the balance of the line of credit that was drawn upon by the Company.In the three months ended June 30, 2006, the Company had no significant interest bearing debt as all amounts previously borrowed from a group of officers and directors were either repaid from the proceeds of the issue of the 6% Convertible Preferred Stock or were converted to 6% Convertible Preferred Stock. For the six-month period ended June 30, 2007, interest expense increased mainly due to $757,000 related to amortization of the guarantee fees and the interest payable on balances due under the line of credit.In the six-month period ended June 30, 2006, the Company had no significant interest bearing debt and had no guarantees in place. Other Income (Net) Summarized in the table below are other income, net of other expenses, comparing the three- and six-month periods ended June 30, 2007 with the three- and six-month periods ended June 30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Other income (net) $ (2,521,000 ) $ 348,000 $ 461,000 $ 2,840,000 Other income (expense), decreased from an income of $348,000 in the three-month period ended June 30, 2006 to an expense of $(2,521,000) in the three-month period ended June 30, 2007. The majority of this decrease is related to a significant increase in the value of the derivative instruments (preferred stock conversion rights and common share purchase warrants) related to the 6% Convertible Preferred Stock and the Director Bridge Loan Warrants. In accordance with generally accepted accounting principles, these derivatives are valued on a quarterly basis taking into account a number of variables including current market price for common stock and current interest rates. For the six-month period ended June 30, 2007, other income (expense) decreased from an income of $2,840,000 to an income of461,000 for the six months ended June 30, 2007. The expense in the six-month period ended June 30, 2007 is mainly due to adjustments in the value of the derivative instruments related to the 6% Convertible Preferred Stock and the Directors Bridge Loan Warrants. Dividends and Accretion of Preferred Stock Redemption Value Summarized in the table below are dividends on 6% Convertible Preferred Stock and accretion of preferred stock redemption value comparing the three- and six-month periods ended June 30, 2007 with the three- and six-month periods ended June 30, 2006: For the Three-Month Period Ended: For the Six-Month Period Ended: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Dividends on 6% Convertible Preferred Stock and accretion of preferred stock redemption value $ (696,000 ) $ 342,000 $ (273,000 ) $ 785,000 The total dividends on the 6% Convertible Preferred Stock and the accretion of the redemption value of the 6% Convertible Preferred Stock decreased significantly in the three-month and six-month periods ended June 30, 2007 compared to the same periods in 2006. Holders of 812,500 shares of 6% Convertible Preferred Stock elected to convert their 6% Convertible Preferred Stock to common stock in June 2007.The Company accretes the redemption value of the 6% Convertible Preferred Stock on a straight-line basis over the five-year term of the 6% Convertible Preferred Stock. Upon conversion to common stock, any accrued redemption value for the 6% Convertible Preferred Stock is reversed and a credit to the expense is recorded.During June 2007, a credit of approximately $1,113,000 was recorded related to the shares of 6% Convertible Preferred Stock that were converted to common stock.As the shares of 6% Convertible Preferred Stock were converted prior to the end of June, the total expense of the dividends was also reduced from that in the comparable period in the prior year. Liquidity and Capital Resources We believe our current cash balances together with revenues received from the sale of our products will be sufficient to meet our operating needs in 2007. The actual amount of funds we will need will be determined by several factors, many of which are beyond our control. These factors include timing and volume of sales transactions, market acceptance of our products, the success of our research and development efforts (including any unanticipated delays), the cost and timing of obtaining new patent rights, regulatory changes, competition, technological developments in the market, evolving industry standards and the amount of working capital investments we are required to make. Thus far in 2007, the company estimates that it has recorded revenues and has currently unfulfilled purchase orders for an aggregate of approximately $850,000. Currently, our strategy includes the outsourcing of manufacturing operations.
